McMurray, Presiding Judge,
dissenting.
The seminal issue in this case is whether claimant’s injury arose out of the course of employment. (That the injury arose in the course of employment is not contested. See in this connection General Accident Fire &c. Corp. v. Worley, 86 Ga. App. 794 (72 SE2d 560).) The *107majority takes the position that claimant’s injury did not arise out of the course of employment because the willful acts of Mitchell were directed against claimant for purely personal reasons. OCGA § 34-9-1 (4). I cannot agree. It is well settled that “the injury of an innocent employee in the course of his employment by the horseplay of a fellow employee, in which the injured employee did not participate, arises out of the employment and nothing more appearing, is compensable.” American Mut. &c. Ins. Co. v. Benford, 77 Ga. App. 93, 98 (47 SE2d 673). See also Commercial Constr. Co. v. Caldwell, 111 Ga. App. 1, 3 (140 SE2d 298), wherein this court held that Code Ann. § 114-102 (now OCGA § 34-9-1 (4)) “was not intended to exclude compensation where the animosity of an assailant, which results in injury to an employee, begins while the employee is on the job for his employer under circumstances where the employee does nothing to justify the animosity at the time and does nothing subsequently to provoke its continuance or aggravate it.” The full board found that claimant was injured by the horseplay of Mitchell and that claimant did not participate in the horseplay. In view of these facts, claimant was entitled to compensation. American Mut. &c. Ins. Co. v. Benford, supra.
Decided November 6, 1987
Rehearing denied November 30, 1987
David H. Hanks, for appellants.
Jack E. Boone, Jr., Joseph R. Neal, for appellee.
City of Atlanta v. Shaw, 179 Ga. App. 148 (345 SE2d 642), is not apposite. In that case, claimant was injured when she fought with a co-employee. In the case sub judice, on the other hand, it was determined that claimant was “minding his own business” when he was “attacked from behind.”
As I would affirm the judgment of the superior court which affirmed the award of the full board I respectfully dissent.
I am authorized to state that Judge Benham joins in this dissent.